Per Curiam.
This suit was brought to recover damages for a malicious taking and carrying away certain goods from premises Nos. 4(30' and 462 Elizabeth avenue, Elizabeth, New Jersey. The defendants had sold to the plaintiffs the. premises for $24,000 under a written contract dated October 26th, 1922, which contained this clause over which the dispute arose, viz.: “Eront and back bar fixtures” and all other fixtures in buildings to remain except piano "and pictures on the wall.” The trial resulted in a verdict for the plaintiffs for' $2,500. The defense was the property in question was not fixtures, but chattels, and not within the terms of the contract, and which were-not agreed to be sold. If this is not so, then it so argued, the value of the goods taken away by the defendant Siegel was not $2,500. We think the case was fairly tried and the jury was justified in finding the verdict that was reached. The rule to show cause is discharged.